Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				           DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly recited “vinyl or allyl substituted alkoxy silanes” of claims 9 and 18 would be New Matter since it would lack support from the original specification in which alkoxy substituted vinyl or allyl silanes are taught.  Further, the vinyl or allyl substituted alkoxy silanes would imply that the alkoxy silanes (e.g. tetramethoxysilane) are substituted with the vinyl or allyl encompassing silanes without the alkoxy (group) which would be different from the alkoxy substituted vinyl or allyl silanes.
The instant specification teaches utilization of commercially available Dynasylane 6490 and 6498 from Evonik as a partially hydrolyzed vinyl trimethoxy silane in [0075] of published US 2022/0204742 A1.
Table 1 and [0093] of US 2016/0060418 A1 teaches that the Dynasylane 6490 and 6498 from Evonik are reactive vinyl siloxane oligomers, methoxy or ethoxy functional, not the recited vinyl substituted alkoxy silanes per se.  In other words, the vinyl or allyl substituted alkoxy silanes would not be same as the alkoxy substituted vinyl or allyl silanes absent any definition in the original specification.
Other claims depend from the rejected claim 1 would be also rejected.

Claims 1-8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant specification teaches utilization of commercially available Dynasylane 6490 and 6498 from Evonik as a partially hydrolyzed vinyl trimethoxy silane in [0075] of published US 2022/0204742 A1.  
But, the attached product brochure for Dynasylane 6598 from Evonik and Table 1 and [0093] of US 2016/0060418 A1 (i.e., Dynasylane 6490 and 6498 from Evonik) teach that they are a reactive vinyl-alkyl siloxane oligomer and reactive methoxy functional vinyl siloxane oligomerx, respectively.  The US 2016 and product brochure do not teach that the Dynasylane 6490 and Dynasylane 6598 are partially hydrolyzed.  Further, the method taught in the instant specification and a method claim 9 teach neither any step of a partial hydrolyzation nor partially hydrolyzed alkoxy substituted vinyl silane,
Thus, the recited oligomeric partially hydrolyzed alkoxy substituted vinyl silane is non-enabled.
Other claims depend from the rejected claim 1 would be also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite that said composition is modified with the recited components which is confusing since they also recite “a thermoplastic polyolefin composition” and thus the composition would comprise the recited propylene -based polymers and the recited components.  Thus, the recited modification of the composition already comprising the recited propylene -based polymers and the recited components with the recited components would be indefinite.
Other claims depend from the rejected claim 1 would be also rejected.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Datashvili et al. (US 2019/0002615 A1).
	Rejection is maintained for reasons of the record with the following responses.
The examiner had stated that the rejection is withdrawn during the Telephone interview held on August 29, 2022, but further consideration would revel otherwise.
As to maleic acid of new claim 17, Datashvili et al. further teach maleic acid in [0031].
As to partially hydrolyzed vinyl or allyl substituted alkoxy silanes of new claim 18, the examiner position is that although the silane (A) is taught as vinyltrimethoxysilane in [0087], Datashvili et al. teach that the silane (A) would be an oligomeric silane in Scheme 1 in ]0043] after hydrolysis and condensation as well as in Scheme 2 which would meet the recited partially hydrolyzed vinyl substituted alkoxy silanes of claim 18 absent further limitations.
Applicant asserts that the hydrolyzed vinyl alkoxy silane taught in [0043] would be Datashvili’s theoretical assumption lacking any reasonable basis as evidenced by WO 1995006026 A1 and an article by Torry et al. listed in IDS submitted with the response.  But, the examiner could not find the IDS contrary to the statement.  Thus, the assertion based on the IDS would have little probative value at this time.
Even if assuming that the IDS had probative value, Datashvili’s teach the hydrolyzed vinyl alkoxy silane regardless of the asserted slow reaction since the US patent is presumed to be enabled.  An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Applicant further asserts that WO provides extrinsic evidence that it is a virtual certainty that no dehydration of itaconic acid would occur during the 15-90 seconds ([0054] of Datashvili et al. and [0053] teaches a twin-screw extruder) residence time, but the instant specification teaches a melt mixing for 1-2 minutes in a twin-screw extruder in [0050] published US 2022/0204742 A1. The 1-1.5 minute taught the instant specification would overlap 60-90 seconds taught by Datashvili et al. and thus the assertion would lack probative value, especially in view of the fact that the instant specification teaches utilization of Dynasylane 6490 from Evonik (i.e., a reactive methoxy functional (i.e. substituted) vinyl siloxane oligomer, not a partially hydrolyzed reactive methoxy substituted vinyl siloxane oligomer.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Datashvili et al. (US 2019/0002615 A1) as applied to claims 1, 2, 5, 7, 8 and 18 above, and further in view of EP 2740762 A1.
Rejection is maintained for reasons of the record with the above responses.

Claims 1-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Schlosser et al. (US 6,864,323) with US 3,646,155 incorporated by reference.
Rejection is maintained for reasons of the record with the following responses.
The examiner had stated that the rejection is withdrawn during the Telephone interview held on August 29, 2022, but further consideration would revel otherwise.
As to applicant’s assertion that Schlosser et al. fail to teach or suggest the recited partially hydrolyzed alkoxy substituted vinyl siloxane oligomer, see the reasons given at above pages 5-6 for Datashvili et al. (US 2019/0002615 A1).
Further note that a method claims 9-15 and 17 do not recite a partially hydrolyzed vinyl substituted alkoxy silane oligomer.
Applicant further asserts that an organofunctional silane having a general formula I at col. 3 would not be same as to the recited partially hydrolyzed reactive alkoxy substituted vinyl siloxane oligomer by presenting four points, but such assertion without any showing/evidence would have little probative value.  A statement of counsel is not evidence.  In re Walters, 168 F.2d 79, 80 (CCPA 1948).   Argument by counsel cannot take the place of evidence.  In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).  
 But, utilization of an organofunctional silane having alkoxy functional group(s) with a catalyst such as maleic acid would be expected to yield the recited a partially hydrolyzed methoxy substituted vinyl siloxane oligomer.
In sum, Schlosser et al. teach a composition useful for grafting polyolefin comprising peroxide and organofunctional silane having two unsaturated carbon-carbon bonds per molecule with a catalyst such as maleic acid at col. 3, line 15 to col. 5, line 30.  Schlosser et al. teach an organofunctional silane having a general formula I at col. 3 and utilization of an organofunctional silane having alkoxy functional group(s) with a catalyst such as maleic acid would be expected to yield a partially hydrolyzed alkoxy substituted vinyl silane oligomer inherently, especially in view of the fact that the instant specification teaches utilization of Dynasylane 6490 from Evonik (i.e., a reactive methoxy substituted vinyl siloxane oligomer, not a partially hydrolyzed reactive methoxy substituted vinyl siloxane oligomer.
Further note that a method claims 9-15 and 17 do not recite a partially hydrolyzed vinyl substituted alkoxy silane oligomer.
Applicant further asserts that a silane having two double bonds separated by a single C-C bond cannot be considered oligomeric, but the alkoxy functional groups) of the organofunctional silane would be known hydrolysable groups which would be expected to yield silanol condensation between two organofunctional silane yielding an oligomer inherently. 
Furthermore, the instant specification defines that oligomeric alkoxy silanes comprise several alkoxy groups and two or more unsaturated carbon-carbon bonds per molecule in lines 8-9 of page 11 and thus the organofunctional silane having two unsaturated carbon-carbon bonds per molecule taught by Schlosser et al. would meet the instant oligomeric alkoxy silanes since the instant specification does not define locations of the two or more unsaturated carbon-carbon bonds per molecule. 
Applicant further asserts that Scott (3,646,155) teach polyethylene copolymer having up to 50wt.% of propylene, not a polymer blend,
But, the recited propylene-based polymer would encompass propylene-ethylene copolymer as evidenced by claim 5.  Also, the recited ethylene-based polymer of claims 3 and 4 would encompass ethylene- propylene copolymer.  Thus, the recited propylene-based polymer and ethylene-based polymer can be same absent further limitations.
Furthermore, Schlosser et al. teach PE or PP or EVA or polymer blends at col. 5, line 57 which would make claims 3-6 obvious contrary to the assertion.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
 
Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Backer et al. (US 8,569,417 equivalent to EP 2294100 B1) in view of a teaching reference by Issa et al. (Kinetics of Alkoxysilanes and Organoalkoxysilanes Polymerization: A Review, polymers, MDPI, Basel, Switzerland, 21 March 2019, pages 1-43).  
Rejection is maintained for reasons of the record with the above responses.
Alkoxy silane is defined as RnSiX(4-n) with R being a nonhydrolyzable organic moiety that can be either an alkyl, aromatic, organofunction or a combination of these groups (applicant can Google it).  Also, Figure 1 at page 2 of an attached article by Issa et al. teaches that R’ bonded to Si of alkoxy silane can be any organic group and thus the recited alkoxy substituted vinyl siloxane oligomer of claim 1 and vinyl substituted alkoxy silanes” of claims 9 and 18 would encompass a structure shown in Fig. 2 of the response (page numbered as 16) absent further limitations since the any organic group would encompass vinyl-(CO)O(CH2)3- shown in the Fig. 2.

			       EXAMINER’S COMMENT
There are too many issues discussed above with additional teaching references and thus the examiner believes that a telephone interview would not be a proper format to address the issues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762